—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Robbins, J.), dated July 1, 2000, which, after a nonjury trial, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff seller and the defendant purchaser entered into a contract for the sale of real property. The contract contained a clause wherein the defendant reserved its right to cancel the contract if, prior to closing, a lis pendens was filed or an action to foreclose a mortgage or any other hen on the property was commenced. The evidence adduced at trial established that a lis pendens was filed on the property before the closing date.
“Interpretation of an unambiguous contract provision is a function for the court, and matters extrinsic to the agreement *352may not be considered when the intent of the parties can be gleaned from the face of the instrument” (Teitelbaum Holdings v Gold, 48 NY2d 51, 56; see, Chimart Assocs. v Paul, 66 NY2d 570; Posh Pillows v Hawes, 138 AD2d 472). Here, the Supreme Court correctly determined that the defendant did not waive its right to cancel the contract and properly exercised its right to cancel pursuant to the unambiguous and unequivocal clause in the contract (see, Matter of Wallace v 600 Partners Co., 86 NY2d 543; Hadden v Consolidated Edison Co., 45 NY2d 466). O’Brien, J. P., Goldstein, Schmidt and Smith, JJ., concur.